DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1, 3, and 5 have been amended.  Claims 1-3 and 5 are pending and under examination.
Applicant's arguments, see middle p. 5, filed 20 December 2021, with respect to the objection to the length of the abstract have been fully considered and are persuasive; the newly submitted abstract contains 150 words.  The abstract objection of 20 September 2021 has been withdrawn.  The new abstract has been entered.
Applicant's arguments, see lower p. 5 to top p. 6, filed 20 December 2021, with respect to the objections to claim 1, 3, and 5 have been fully considered and are persuasive; the amendments to these claims overcome these objections.  The claim objections of 20 September 2021 have been withdrawn. 
Applicant's arguments, see middle p. 6, filed 20 December 2021, with respect to the rejection of claim 5 as being indefinite for failing to provide proper antecedent basis have been fully considered and are persuasive; the amendment to this claim language overcomes this rejection.  The rejection of 20 September 2021 has been withdrawn.
Applicant's arguments filed 20 December 2021 with respect to the rejection have been fully considered but are not persuasive.  Claim 3 fails to include the amendment to the claims language that would overcome the rejection.

	Applicant argues (upper p. 7) that "[t]he performance and advantage of the present invention results from the non-obvious combination of constituents and methods of production narrowing down the large number of conditions of chemical compositions and methods of production including final annealing conditions to the recited limitation of claim 1 (and the dependent claims).  Accordingly, the resulting heat radiation ability, the deformation resistance, the formability, and the operating stability, which results from the invention recited in Applicant's claims 1-3 and 5, is not described and/or taught by Suzuki and Takiguchi (alone or in combination)."  Applicant then outlines the properties that the obvious combination of Suzuki in view of Takiguchi are silent on: IACS, 0.2% yield strength, and elongations (p. 7-10).
	The Examiner responds that "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I)."  As outlined in the rejection, the prior art product of Suzuki in view of Takiguchi may not only be selected by one of ordinary skill in the art to possess a substantially identical chemical composition and is produced by a substantially identical process.  Therefore, even though Suzuki in view of Takiguchi is silent to the specified properties in instant claim 1, a prima facie case of obviousness exists unless applicant can show through evidence that the products of the prior art do not necessarily possess the characteristics of the claimed product; see MPEP 2112.01(I): "'When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433."
	The comparative examples from the specification as filed pointed to by applicant in p. 7-10 of the remarks are not representative of the compositional and process ranges selectable by one of ordinary skill in the art from Suzuki in view of Takiguchi used in the rejection of the claims.  
	The Examiner further notes that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)"; see MPEP 2145(II).  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant additionally argues (top p. 11) "regarding Fe/Mn, in Suzuki, the concept of "Fe/Mn" is not disclosed, but the concept of Mn/Fe is disclosed.  The Mn/Fe in Suzuki "is for keeping down decreasing the melt depth at the time of laser welding and keeping abnormal beads from increasing in number" (See Suzuki at paragraph [0022]).  The reason for setting this numerical range is completely different from the reason for setting the numerical range of Fe/Mn of the present application (i.e., to prevent either of the value of elongation after cold rolling by a rolling reduction of 80% and of the value of elongation after cold rolling by a rolling reduction of 90% from becoming less than 5.0%).  Further, it is noted that Takiguchi does not disclose either Fe/Mn or Mn/Fe."
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As noted in the rejection, "[t]he Mn/Fe ratio is set to be 0.2-1.0 ([0022,0023] and Table 1); thus, the Fe/Mn ratio is set to 5.0 (the inverse of 0.2) to 1.0."  The Examiner additionally notes that as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Applicant's arguments filed 20 December 2021 with respect to the rejections of claims 1-3 and 5 under 35 U.S.C. 103 over Takeda (US 2021/0189524) have been fully considered but are not persuasive.
	Applicant argues (lower p. 11 to top p. 12) that "Takeda does not provide a single example disclosing and/or teaching Applicant’s invention recited in claim 1."
	The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the final cold rolling" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-177186 in view of JP 2013-104072.  The citation of the prior art in this rejection refers to the machine translation.
JP '186 discloses an aluminum alloy sheet used for containers for rechargeable batteries, such as Li-ion batteries [0001].  This aluminum alloy sheet contains (in mass%) 0.3-1.5% Fe, 0.1-1.0% Mn, and 0.002-0.2% Ti with a balance of Al and impurities [0008].  Preferred amounts of the material are 0.7-1.5% Fe [0014], 0.4-0.7% Mn [0015], 0.005-0.10% Ti [0016], 0.001-0.01% B [0018], ≤0.20% Si [0019], ≤0.20% Cu [0020], ≤0.20% Mg [0020], and ≤0.05% V [0021].  The Mn/Fe ratio is set to be 0.2-1.0 ([0022,0023] and Table 1); thus, the Fe/Mn ratio is set to 5.0 (the inverse of 0.2) to 1.0.  These values substantially overlap with the instantly claimed composition and can be selected by one of ordinary skill in the art to meet the present claim; see the comparative table below.

Element
JP '186
Claim 1
Overlap
Fe
0.7-1.5
1.05-1.50
1.05-1.50
Mn
0.4-0.7
0.30-0.70
0.40-0.70
Ti
0.005-0.1
0.002-0.08
0.005-0.08
B
0.001-0.01
<0.04
0.001-0.01
Si
≤0.20
<0.20
<0.20
Cu
≤0.20
<0.03
<0.03
Mg
≤0.20
<0.05
<0.05
V
≤0.05
<0.03
<0.03
Al
Balance
Balance
Balance
Fe/Mn
1-5
1.8-3.5
1.8-3.5


	JP '186 additionally discloses a method making the aluminum alloy sheet where a composition above is melted and then cast to make a cast ingot by a semi-continuous casting method [0029] (i.e., a slab casting process of casting an aluminum alloy melt having a component composition according to claim 1 into a cast ingot by a semicontinuous casting method), homogenization at 420-600°C for 1 hour or more [0031] (i.e., a homogenization treatment process of homogenizing the cast ingot at a 520 to 620°C holding temperature for a 1 hour or more holding time), a hot rolling process [0032], a cold rolling process where the final cold rolling has a reduction ratio in the range of 50-90% [0035] (i.e., a cold rolling process of cold rolling said hot rolled sheet to obtain a cold rolled sheet wherein in said cold rolling process, the final cold rolling is performed with a final cold rolling reduction of 50% to 95%), and a final annealing processes is performed via batch treatment in an annealing furnace at 400-500°C for 1 hour or more [0034], such as at the claimed temperature of 400-450°C (i.e., final annealing process of annealing said cold rolled sheet in a batch furnace for final annealing in said final annealing process, the final annealing is performed with a holding temperature of 300 to 450°C for 1 hour or more).
JP '186 is silent as to their hot rolling process having a start temperature of 420-520°C.

Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to perform the hot rolling in the method of making of JP '186 a start temperature of 400-550°C, such as the presently claimed 420-520°C, in order to precipitate intermetallic compounds to limit work hardening to improve strength as taught by JP '072.
JP '186 and JP '072 are silent as to the manufactured aluminum alloy sheet having the properties of a conductivity of 53.0% IACS or more, having a 0.2% yield strength of 40 MPa or more, having a value of elongation of 40% or more, having a recrystallized structure, having both a value of elongation after cold rolling by a rolling reduction of 80% and a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more, and an average grain size of the recrystallized grains of the recrystallized structure is 15 to 30 µm.
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."
As shown above, the prior art product of the obvious combination of JP '186 and JP '072 may be selected by one of ordinary skill in the art to have a substantially identical composition.  In addition, the process of the obvious combination of JP '186 and JP '072 may be selected by 
Element
JP '186 + JP '072
Claims 3-4
Overlap
Slab casting
semicontinuous
semicontinuous
semicontinuous
Homogenization temp
420-620°C
520-620°C
520-620°C
Homogenization time
≥1 hour
≥1 hour
≥1 hour
Hot rolling start temp
400-550°C
420-520°C
420-520°C
Cold rolling final reduction
50-90%
50-95%
50-90%
Final annealing type
Batch annealing
Batch annealing
Batch annealing
Final annealing temp
400-500°C
300-450°C
400-450°C
Final annealing time
≥1 hour
≥1 hour
≥1 hour


Thus, a prima facie case of obviousness has been shown against the instant claims.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0189524.
US '524 discloses an aluminum alloy sheet used for containers for components [0001].  This aluminum alloy sheet contains (in mass%) 1.0-2.2% Fe [0020], preferably 0.2-0.7% Mn [0022], 0.005-0.10% Ti [0026], ≤0.20% Si [0028], 0.01-0.20% Cu [0024], and ≤0.20% Mg [0028] with a balance of Al and impurities [0030]; V and B are considered impurities with contents of less than 0.05% [0030].  The Fe/Mn ratio is thus 1.43-11.  These values substantially overlap with the instantly claimed composition and may be selected by one of ordinary skill in the art to meet the claimed ranges; see the comparative table below.




Element
US '524
Claim 1
Overlap
Fe
1.0-2.2
1.05-1.50
1.05-1.50
Mn
0.2-0.7
0.30-0.70
0.40-0.70
Ti
0.005-0.1
0.002-0.08
0.005-0.08
B
<0.05
<0.04
<0.04
Si
<0.20
<0.20
<0.20
Cu
0.01-0.20
<0.03
0.01-0.03
Mg
<0.20
<0.05
<0.05
V
<0.05
<0.03
<0.03
Al
Balance
Balance
Balance
Fe/Mn
1.43-11
1.8-3.5
1.8-3.5


	US '524 additionally discloses a method making the aluminum alloy sheet where a composition above is melted and then cast to make a cast ingot by a semi-continuous casting method [0049] (i.e., a slab casting process of casting an aluminum alloy melt having a component composition according to claim 1 into a cast ingot by a semicontinuous casting method), homogenization at 380-620°C for 1-24 hours or more [0052] (i.e., a homogenization treatment process of homogenizing the cast ingot at a 520 to 620°C holding temperature for a 1 hour or more holding time), a hot rolling process of starting hot rolling at 250-430°C [0055] (i.e., a hot rolling process of setting a start temperature to 420 to less than 520°C after
said homogenization treatment process so as to hot roll the cast ingot to obtain hot rolled
sheet), such as at the claimed 420-430°C, a cold rolling process where the final cold rolling has a reduction ratio in the range of 50-97% [0059] (i.e., a cold rolling process of cold rolling said hot rolled sheet to obtain a cold rolled sheet wherein in said cold rolling process, the final cold rolling is performed with a final cold rolling reduction of 50% to 95%), and a final annealing processes is performed via batch treatment in an annealing furnace at 380-550°C for 1-24 hours [0063], such as at the claimed temperature of 380-450°C (i.e., final annealing process of annealing said cold rolled sheet in a batch furnace for final annealing in said final annealing 
US '524 is silent as to the manufactured aluminum alloy sheet having the properties of a conductivity of 53.0% IACS or more, having a 0.2% yield strength of 40 MPa or more, having a value of elongation of 40% or more, having a recrystallized structure, having both a value of elongation after cold rolling by a rolling reduction of 80% and a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more, and an average grain size of the recrystallized grains of the recrystallized structure is 15 to 30 µm.
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."
As shown above, the prior art product of US '524 may be selected by one of ordinary skill in the art to have a substantially identical composition.  In addition, the process of US '524 may be selected by one of ordinary skill in the art to be substantially identical; see "Overlap" in the comparative table below.
Element
US '524
Claims 3-4
Overlap
Slab casting
semicontinuous
semicontinuous
semicontinuous
Homogenization temp
380-620°C
520-620°C
520-620°C
Homogenization time
1-24 hours
≥1 hour
1-24 hours
Hot rolling start temp
250-430°C
420-520°C
420-430°C
Cold rolling final reduction
50-97%
50-95%
50-95%
Final annealing type
Batch annealing
Batch annealing
Batch annealing
Final annealing temp
380-550°C
300-450°C
380-450°C
Final annealing time
1-24 hours
≥1 hour
1-24 hours


Thus, a prima facie case of obviousness has been shown against the instant claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738